In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                   No. 15-1079V
                                Filed: June 21, 2016
*************************                UNPUBLISHED
DIANE K JENKINS,                *
                                *
                 Petitioner,    *        Withdrawal under
v.                              *        Section 300aa-21(b).
                                *
SECRETARY OF HEALTH             *
AND HUMAN SERVICES,             *
                                *
                 Respondent.    *
                                *
*************************
      ORDER CONCLUDING PROCEEDINGS PURSUANT TO § 300aa-21(b)
                             WITHDRAWAL1

Gowen, Special Master:

        Petitioner has filed a notice to withdraw this petition pursuant to 42 U.S.C. § 300aa-21(b).
A notice of withdrawal under 42 U.S.C. § 300aa-21(b) concludes the proceedings on the merits;
however, judgment will not enter. See Hamilton v. Sec’y of HHS, No. 02-838V, 2003 WL
23218074 (Fed. Cl. Spec. Mstr. Nov. 26, 2003). Additionally, any right petitioner may have to file
a civil action is preserved. This Order hereby notifies the Clerk of the Court that proceedings on
the merits of this petition are now concluded and that judgment shall not enter.

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).